

EXHIBIT 10.74

 




Please quote our reference when replying Our Ref : JTC(L) 3729/199


 
20 September 2007




 
TRIO-TECH INTERNATIONAL PTE LTD
1008 TOA PAYOH NORTH
#03-09
SINGAPORE(318996)


 
{Attention : JANICE TAY )


 
Dear Sirs,


By Local Urgent Mail


 
OFFER OF TENANCY FOR FLATTED FACTORY SPACE


 
ELAP APPLICATION
 
1     (a)   We refer to your application to reserve the Premises using Express
Lane Application Programme ("ELAP") submitted on 4 September 2007 and accorded
the Application number A0618422 ("the Application") which was approved by us on
20 September 2007.
 
        (b) Based on the information provided by you in the Application and on
condition that you have not breached any of the terms set out in the Terms and
Conditions for the use of ELAP, we are pleased to offer a tenancy of the
Premises subject to the covenants, terms and conditions in the annexed
Memorandum of Tenancy No. 27.09 ("the MT") and in this letter (collectively
called "the Offer"):
 
2      2.1   The Premises :
 
Private Lot A0618422 also known as Unit #04-11 /12 ("the Premises") in BLK 1004
TOA PAYOH NORTH ("the Building") in the TOA PAYOH NORTH INDUSTRIAL ESTATE
SINGAPORE 318995 as delineated and edged in red on the plan attached to the
Offer.
 
    2.2   Term of Tenancy :
 
3 years 0 months ("the Term") with effect from 25 November 2007 ("the
Commencement Date").

 
 
 

--------------------------------------------------------------------------------

 



 
2.3 Tenancy:


 
(a)  
Your due acceptance of the Offer in accordance with Clause 3 of this letter
shall, together with the Offer, constitute a binding tenancy agreement ("the
Tenancy").

 
(b)  
In the event of any inconsistency or conflict between any covenant, term or
condition of this letter and the MT, the relevant covenant, term or condition in
this letter shall prevail.

 
2.4 Area :
 
   Approximately 181.4 square metres ("the Area").
 
2.5 Rent:


 
(a)  
Discounted rate of Dollars $9.45 per square metre per month on the Area, for so
long as you shall occupy by way of tenancy an aggregate floor area of 5,000 to
9,999 square metres in the Building or in the various flatted factories
belonging to us; and

 
(b)  
Discounted rate of Dollars $9.65 per square metre per month on the Area, in the
event that the said aggregate floor area occupied is at any time reduced to
between 1,000 to 4,999 square metres in the Building or in the various flatted
factories belonging to us; and

 
(c)  
Normal rate of Dollars $9.95 per square metre per month on the Area, in the
event that the said aggregate floor area occupied is at any time reduced to
below 1,000 square metres (when the discount shall be totally withdrawn) with
effect from the date of reduction in the said aggregate floor area,



    ("Rent") to be paid without demand and in advance without deduction on the
1st day of each month of the year (i.e. 1st of January, February, March, etc.).
After your first payment is made in accordance with Clause 3 of this letter and
the attached Payment Table, the next payment shall be made on 01 December 2007 .

 
 

--------------------------------------------------------------------------------

 

 
            2.6 Service Charge :
 
    $2.25 per square metre per month ("Service Charge") on the Area as charges
for services rendered by us, payable by way of additional and further rent
without demand on the same date and in the same manner as the Rent, subject to
our revision from time to time.
 
  2.7 Security Deposit/Banker's Guarantee :
 
Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months' rent and service charge. However, as payment by
GIRO has been made a condition with which you must comply under clause 3 of this
letter, you shall, at the time of your acceptance of the Offer, place with us a
deposit equivalent to one (1) month's Rent (at the discounted rate) and Service
Charge ("Security Deposit") as security against any breach of the covenants,
terms and conditions in the Tenancy, as follows :
 
(a)  
The Security Deposit may be in the form of cash or acceptable Banker's Guarantee
in the form attached (effective from 25 September 2007 to 24 February 2011 ), or
such other form of security as we may in our absolute discretion permit or
accept.

 
(b)  
The Security Deposit shall be maintained at the same sum throughout the Term and
shall be repayable to you without interest, or returned to you for cancellation,
after the termination of the Term (by expiry or otherwise) or expiry of the
Banker's Guarantee, as the case may be, subject to appropriate deductions or
payment to us for damages or other sums due under the Tenancy.

 
(c)  
If the Rent at the discounted rate is increased to the normal rate, or Service
Charge is increased, or any deductions are made from the Security Deposit, you
shall immediately pay the amount of such increase or make good the deductions so
that the Security Deposit shall at all times be equal to one (1) month's Rent
(at the normal or discounted rate, as the case may be) and Service Charge.

 
(d)  
If at any time during the Term, your GIRO payment is discontinued, then you
shall place with us, within two (2) weeks of the date of discontinuance of your
GIRO payment, the additional sum equivalent to two (2) months' Rent and Service
Charge, so that the Security Deposit shall at all times be equal to three (3)
months' Rent (at the normal or discounted rate, as the case may be) and Service
Charge for the remaining period of the Term.


 
 

--------------------------------------------------------------------------------

 

           2.8 Mode of Payment:

 
(a)  
Your first payment to be made with your letter of acceptance in accordance with
Clause 3 of this letter and the attached Payment Table shall be by non-cash mode
(eg, Cashier's Order, cheque).

 
(b)  
Thereafter during the Term, you shall pay Rent, Service Charge and GST by
Interbank GIRO or any other mode to be determined by us.

 
(c)  
You have an existing account with us from which we shall deduct the aforesaid
payments. You are therefore not required to submit a duly completed GIRO form as
part of the Mode of Due Acceptance. But if you wish to have a separate GIRO
account to meet the aforesaid payments, please complete the GIRO deduction form
enclosed.

 
(d)  
However, pending finalisation for the GIRO arrangement, you shall pay Rent,
Service Charge and GST as they fall due by cheque or Cashier's Order.

 
2.9 Authorised Use :
 
You shall use the Premises for the purpose of MANUFACTURE OF SEMICONDUCTOR
ASSEMBLY AND TESTING EQUIPMENTS only and for no other purpose whatsoever ("the
Authorised Use").
 
2.10 Approvals :
 
The Tenancy is subject to approvals being obtained from the relevant
governmental and statutory authorities.
 
2.11 Possession of Premises :
 
(a)  
Subject to your acceptance of the Offer, keys to the Premises shall be made
available to you within the period of two (2) months before the Commencement
Date.

 
(b)  
From the date you accept the keys to the Premises ("Possession Date") until the
Commencement Date, you shall be deemed a licensee upon the same covenants, terms
and conditions as in the Tenancy.

 
(c)  
If you proceed with the Tenancy after the Commencement Date, the licence fee
payable from the Possession Date to the Commencement Date shall be waived
("Rent-Free Period"). Should you fail to so proceed, you shall:


 
 

--------------------------------------------------------------------------------

 

 
(c1) remove everything installed by you;
 
(c2) reinstate the Premises to its original state and condition; and
 
 
(c3) pay us a sum equal to the prevailing market rent payable for the period
from the Possession Date up to the date the installations are removed and
reinstatement completed to our satisfaction,

 
without prejudice to any other rights and remedies we may have against you under
the Tenancy or at law.
 
2.12 Loading Capacity :
 
            (a)        Normal (Ground & Non-ground) Floor Premises :
 
    You shall comply and ensure compliance with the following restrictions:
 
 
(a1) maximum loading capacity of the goods lifts in the Building; and

 
 
(a2) maximum floor loading capacity of 10 kiloNewtons per square metre of the
Premises on the 04 storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

 
 
(b)
You shall therefore, subject to our prior written consent, provide at your own
cost suitable and proper foundation for all machinery, equipment and
installation at the Premises.

 
 
2.13 Option for Renewal of Tenancy :


 
(a)  
You may within 3 months before the expiry of the Term make a written request to
us for a further term of tenancy.

 
(b)  
We may grant you a further term of 3 years of tenancy of the Premises subject to
the following :

 
 
(b1) there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;

 
 
(b2) the rent payable shall be at a revised rate to be determined by us, having
regard to the market rent of the Premises at the time of granting the further
term. Our determination of the rent shall be final and conclusive; and


 
 

--------------------------------------------------------------------------------

 

 


 
 
(b3) the tenancy for the further term shall be upon the same covenants, terms
and conditions except for the rent, security deposit (which shall be equivalent
to three (3) month's rent and service charge instead of two (2) months), and
excluding a covenant for renewal of tenancy.

 
3    Mode of Due Acceptance :
 
The Offer shall lapse if we do not receive the following by 24 September 2007:
 
(a)  
Duly signed letter of acceptance (in duplicate) of the Offer, in the form set
out in the Letter of Acceptance attached. (Please date as required in your
letter of acceptance)

 
(b) Payment of the sum set out in the Payment Table attached.
 
(c) *Duly completed GIRO authorization form.
 
4      Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if
those other items are not forthcoming from you within the time stipulated
herein, the Offer shall lapse and there shall be no contract between you and us
arising hereunder. Any payments received shall then be refunded to you without
interest and you shall have no claim of whatsoever nature against us.
 
 
5    Rent-Free Period :
 
As the Commencement Date will not be deferred, we advise you to accept the Offer
as soon as possible and to collect the keys to the Premises on the scheduled
date in order to maximize the Rent-Free Period referred to in Clause 2.11 (c) of
this letter.
 
6    Variation to the Tenancy :


 
Any variation, modification, amendment, deletion, addition or otherwise of the
Offer shall not be enforceable unless agreed by both parties and reduced in
writing by us. No terms or representation or otherwise, whether expressed or
implied, shall form part of the Offer other than what is contained herein.
 
7    Car-Parking Scheme :
 
The carpark for BLK 1004 TOA PAYOH NORTH is currently managed by P-PARKING
INTERNATIONAL PTE LTD and you will have to observe and be bound by all the rules
and regulations governing the use and operation of the carpark. You are
requested to contact:

 
 

--------------------------------------------------------------------------------

 

 


 
 
736B GEYLANG ROAD SINGAPORE 389647
   
 Tel: 67494119
   
  Fax: 67493689
 

 
 
    on your use of the carpark.
 
8    Electricity Connection:
 
Upon your acceptance of the Offer, you are advised to proceed expeditiously to
engage a registered electrical consultant to submit two sets each of electrical
single-line diagrams and electrical layout plans to and in accordance with the
requirements of our Facilities Management Section, Operations Support Department
of our Customer Services Group, for endorsement before an application is made to
SP Services Ltd to open an account for electricity connection.
 
Please contact the Facilities Management Section at Blk 25 Kallang Avenue #05-02
Kallang Basin Industrial Estate Singapore 339416 for their requirements.
 
9     To guide and assist you, we enclose a Schedule of Statutory Controls for
Flatted, Ramp-up and Stack-up Factory Customers.
 




Yours faithfully
 
/s/ Cheng Su Ting
Cheng Su Ting
 
INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT
INDUSTRIAL PARKS DEVELOPMENT GROUP
 
JTC CORPORATION
DID : 68833419
FAX : 68855899
Email : suting@jtc.gov.sg


 
ENCS:
 
[x] Payment Table                                               [x] GIRO
Form(s)   [x] Specimen BG Plan
[x] Specimen Acceptance Form   [x] MT No. 27,09
[x] Schedule of Statutory Controls for Flatted, Ramp-up and Stack-up Factory
Customers

--------------------------------------------------------------------------------




 
PAYMENT TABLE



 PREMISES : PRIVATE LOT A0618422 UNIT #04-11 /12 BLK 1004 TOA PAYOH NORTH TOA
PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318996
Amount          +7% GST
Rent at $9.45 per square metre per month on 181.4 square metres for the period
25 November 2007 to 24 December 2007
$1714.23
 
$120.00
$2.25 per square metre per month on 181.4 square metres for the period 25
November 2007 to 24 December 2007
$408.15
 
$28.57
Total Rent Payable (inclusive of Service Charge)
 
$2122.38
$148.57
Security Deposit equivalent to three (3) months' Rent and Service Charge (in
cash or Banker's Guarantee provided in accordance with Clause 2.7 of this
letter)
$6367.14
   
Less:
Equivalent of two (2) month's Rent and Service Charge (re GIRO)
$4244.76
$2122.38
 
Stamp fee payable on Letter of Acceptance (which we will stamp on your behalf)
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
 
$206.00
 
Sub-Total Payable
 
$4450.76
$148.57
Add: GST@7%
 
$148.57
 
Total Payable inclusive of GST
 
$4599.33
 


 
 

--------------------------------------------------------------------------------

 


[triotechlease.jpg]








--------------------------------------------------------------------------------
















 
20 September, 2007
 
 
Industrial Development (High-Rise) Department J
JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434
 
Attention: Ms Cheng Su Ting
 
Dear Ms Cheng
 
ACCEPTANCE OF OFFER OF TENANCY FOR THE PREMISES AT UNIT #04-11/12 BLK 1004 TOA
PAYOH NORTH TOA PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318995
 
1.  
We refer to your letter of Offer and the eStatement letter both dated 20
September 2007 for the Tenancy and hereby confirm our acceptance of all the
covenants, terms and conditions of the Offer and eStatement letter.

 
2.  
We are currently on GIRO, thus we enclose herewith a cheque for the amount of
S2476.95 and a Banker's/Insurance Guarantee for the amount of S2122.38 (1
month's rental and service charge) as security deposit as confirmation of our
acceptance.

 
3.  
We are fully aware that the Tenancy is subject to necessary approvals and
clearances from the relevant governmental and statutory authorities (including
but no limited to Pollution Control Department of the National Environment
Agency and the Public Utilities Board). We shall be responsible to obtain and
comply with such approvals and clearances.

 
 
                            /s/ Mrs. Lee Soon Siew Kuan__
Name of Authorised signatory    :    Mrs. Lee Soon Siew Kuan
Designation                :    Vice President - Logistics
 
For and on behalf of:
TRIO-TECH INTERNATIONAL PTE LTD
 
In the presence of:
 
                            /s/ Miss Janice Tay
Name of witness            :    Miss Janice Tay
NRIC No.                :    S8131639B









